El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 15 de marzo de 1975 el Ing. Fidel Pino Cros adquirió una póliza de seguros de vida de la compañía Manufactu*565rers Life Insurance Company. (1) La única beneficiaría de-signada bajo dicha póliza era su esposa, y peticionaria en el caso hoy ante nuestra consideración, Corali López Castro.
La póliza adquirida por Pino era una póliza de término nivelado bajo un plan denominado “Convertible But Not Renewable Term with Nonforfeiture Benefits NonParticipating”. De acuerdo con este plan, la póliza podía convertirse en otro tipo de póliza dentro de ciertos períodos de conversión especificados en el contrato de seguro. El asegurado nunca solicitó la conversión de la póliza, por lo cual ésta quedó inalterada.
La póliza expiraba el 15 de marzo de 1998, fecha en que el asegurado cumplía los 65 años de edad. El señor Pino Cros se acogió a un sistema mediante el cual mensual-mente se debitaba de su cuenta bancaria corriente el monto de la prima por dicha póliza. A pesar de que la refe-rida póliza expiró, por sus propios términos, el 15 de marzo de 1998, Atlantic Southern Insurance Company (ASICO) continuó, por error, descontando mensualmente de la cuenta bancaria una cantidad igual a la que se cobraba por la prima de la póliza.
El señor Pino falleció el 22 de agosto de 1999, a los 66 años de edad. La señora López sometió a ASICO su recla-mación por la muerte de éste el 27 de septiembre de 1999. ASICO denegó los beneficios solicitados debido a que la póliza estaba vencida desde el 15 de marzo de 1998. En ese momento, ASICO se percató del error en el que había in-currido al haber cobrado primas de la cuenta bancaria luego de la fecha de expiración de la póliza. Ese mismo día la aseguradora notificó al banco que descontinuara los dé-bitos de la cuenta bancaria corriente antes mencionada.
Las sumas debitadas de la cuenta corriente de la bene-*566ficiaria, con posterioridad a la expiración de la póliza, fue-ron a parar a las arcas de ASICO por el período compren-dido entre el 15 de marzo de 1998, cuando la póliza expiró, y el 27 de septiembre de 1999, fecha en que ASICO recibió la reclamación de la señora López y el aviso de defunción del señor Pino.
El 4 de noviembre de 1999, la señora López recibió una carta de ASICO en la cual ésta le informó que la póliza había expirado el 15 de marzo de 1998 y que, por error involuntario, los pagos automáticos que se efectuaban para el pago de la prima continuaron hasta el mes de septiem-bre de 1999. Conjuntamente con dicha carta, ASICO le en-vió un cheque por la suma de $4,007, por concepto de la devolución de las primas cobradas luego de la terminación del contrato de seguro, incluyendo los intereses correspondientes. La señora López no aceptó el cheque, de manera que lo devolvió.
Así las cosas, el 24 de noviembre de 1999 la señora Ló-pez presentó una demanda ante el Tribunal de Primera Instancia, Sala Superior de Mayagüez, reclamando el pago de la póliza. Adujo que las actuaciones de la aseguradora, al continuar cobrando las primas, crearon en ella la expec-tativa de que la póliza de seguro continuaba en vigor y que la aseguradora había renunciado a la cláusula sobre la fe-cha de expiración de la póliza.
Luego de varios incidentes procesales, la señora López presentó una moción de sentencia sumaria. Adujo que la actuación de lá aseguradora al continuar cobrando primas, luego del vencimiento de la póliza, constituyó una renuncia al término de caducidad de la póliza en virtud de lo re-suelto por este Tribunal en Rosario v. Atl. Southern Ins. Co. ofRR., 95 D.P.R. 759 (1968). ASICO se opuso, alegando que dicho caso no era de aplicación a la controversia. Ar-gumentó que la póliza en el caso de autos venció, por sus propios términos, el 15 de marzo de 1998 y que el pago de primas, posterior a tal fecha, no podía extender o restable-*567cer el contrato vencido. Así las cosas, el foro de instancia dictó sentencia a favor de la demandante peticionaria. Aplicando las doctrinas de waiver y estoppel, y el caso Rosario v. Atl. Southern Ins. Co. of RR., ante, resolvió que la póliza estaba vigente ya que ASICO, al continuar cobrando las primas con posterioridad al vencimiento de la póliza, creó en la señora López la expectativa de que la póliza continuaba en vigor.
Inconforme con tal dictamen ASICO acudió en apela-ción, oportunamente, al Tribunal de Circuito de Apelaciones. La parte apelada se opuso. Mediante senten-cia de 23 de octubre de 2001, el foro apelativo intermedio revocó la sentencia apelada. Resolvió que las doctrinas de waiver y estoppel, según esbozadas en Rosario v. Atl. Southern Ins. Co. of P.R., ante, no eran de aplicación al caso ya que la póliza tenía un término específico de venci-miento el cual surgía de forma clara y expresa del lenguaje del contrato; aparte de que dichas doctrinas no podían uti-lizarse para expandir la cobertura de la póliza.
Luego de varios incidentes procesales, la peticionaria López Castro, inconforme con la actuación del tribunal apelativo intermedio, acudió oportunamente —vía certio-rari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el tribunal apelativo debido a que dicho foro judicial incidió al
... dictaminar que la doctrina de “waiver” y “estoppel” no son de aplicación al presente caso.
... dictaminar que el cobrar por error la prima posterior a la alegada expiración de la póliza no constituye una renuncia a la fecha de expiración y tampoco creó una expectativa a la Peticionaria aquí compareciente de que la póliza continuaba en vigor.
... revocar la sentencia dictada por el Honorable Tribunal de Primera Instancia. Petición de certiorari, pág. 6.
El 15 de febrero de 2002, mediante Resolución a tales efectos, le concedimos a la demandada recurrida un tér-mino de veinte días para mostrar causa por la cual este *568Tribunal no debía expedir el recurso solicitado y dictar sen-tencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones. Contando con la comparecencia de ambas partes y estando en posición de resolver el recurso presen-tado, procedemos a así hacerlo. Confirmamos.
HH
En materia de seguros, hemos establecido que la relación entre una aseguradora y su asegurado es de naturaleza contractual y se rige por lo pactado en el contrato de seguro. El contrato constituye la ley entre las partes. Gen. Accid. Ins. Co. of P.R. v. Ramos, 148 D.P.R. 523 (1999); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Torres v. E.L.A., 130 D.P.R. 640 (1992).
El Código de Seguros de Puerto Rico dispone que “[t]odo contrato de seguro deberá interpretarse globalmente, a base del conjunto total de sus términos y condiciones, según se expresen en la póliza y según se hayan ampliado, extendido, o modificado por aditamento, endoso o solicitud adherido a la póliza y que forme parte de ésta”. Art. 11.250 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1125. Véase Meléndez Pinero v. Levitt & Sons of Puerto Rico, 129 D.P.R. 521, 554 (1991).
Los contratos de seguro, por ser considerados contratos de adhesión, (2) deben interpretarse liberalmente a favor del asegurado, con el objetivo de sostener la cubierta por vía de úna interpretación razonable. Quiñones López v. Manzano Pozas, ante; A.A.A. v. Librotex, Inc., 141 D.P.R. 375 (1996); Barreras v. Santana, 87 D.P.R. 227 (1963); Aparicio v. Asoc. de Maestros, 73 D.P.R. 596 (1952).
*569No obstante, esta norma no tiene el efecto de obligar a los tribunales a interpretar a favor del asegurado una cláu-sula que claramente le da la razón al asegurador cuando su significado y alcance sea claro y libre de ambigüedad. Quiñones López v. Manzano Pozas, ante, pág. 155; A.A.A. v. Librotex Inc., ante, págs. 380-381; González v. Coop. Segu-ros de Vida de P.R., 117 D.P.R. 659 (1986); Casanova v. PR.-Amer. Ins. Co., 106 D.P.R. 689 (1978). En tales situa-ciones, la cláusula debe considerarse obligatoria para el asegurado. Quiñones López v. Manzano Pozas, ante; Mar-tínez Pérez v. U.C.B., 143 D.P.R. 554 (1997).
Deben mantenerse presente, además, las disposiciones del Art. 1233 del Código Civil que ordena que, cuando los términos de un contrato son claros y no dejan duda sobre la intención de los contratantes, se estará al sentido literal de sus términos. 31 L.P.R.A. see. 3471. Como hemos expresado en otras ocasiones, el Código Civil es fuente de derecho supletorio al interpretar correctamente un contrato de seguro. Banco de la Vivienda v. Pagán Ins. Underwriters, 111 D.P.R. 1 (1981).
En síntesis, cuando los términos y las condiciones de un contrato de seguro, que constituye la ley entre las partes, sean claros, específicos y no den margen a ambigüedades o diferentes interpretaciones, deben hacerse valer según la voluntad de las partes. En ausencia de ambigüedad, las cláusulas del contrato obligan a los contratantes. Quiñones López v. Manzano Pozas, ante, pág. 156.
HH
En el presente caso nos toca resolver si el acto de una aseguradora de continuar cobrando primas por error, con posterioridad a la fecha de vencimiento de una póliza de vida de término fijo, constituye una renuncia o waiver de *570la fecha de expiración de dicha póliza, a los efectos de re-conocerle vigor a ésta luego de su vencimiento.(3)
Las doctrinas de waiver (renuncia) y estoppel (impedimento), las cuales permean todo el derecho, son de especial aplicación en el campo de los seguros debido a la naturaleza de adhesión de estos contratos. Rosario v. Atl. Southern Ins. Co., ante; W. Vance, Handbook on the Law of Insurance, 3ra ed., Minnesota, West Publishing Co., 1951, Sec. 81, pág. 471. Los tratadistas en materia de seguros han definido waiver como el abandono intencional o cesión voluntaria de un derecho o privilegio conocido. 16B Apple-man, Insurance Law and Practice Sec. 9081, págs. 489-492 (1981); Vance, ante, pág. 470; 6 Holmes’ Appleman on Insurance 2d Sec. 43.1, pág. 670 (1998); 6 Couch on Insurance 2d Sec. 32:274, pág. 587 (1985). La doctrina de renuncia, o waiver, conlleva intención por parte de la aseguradora de abandonar un derecho, como sería el de invocar la suspensión o caducidad del contrato de seguro por el incumplimiento de una de sus disposiciones. Holmes’, ante, págs. 670-671.
Por otro lado, la doctrina de estoppel, o impedimento, se ha definido como la abolición de derechos y privilegios de la aseguradora cuando fuera contrario a la equidad permitir su afirmación. Appleman, ante, Vol. 16-B. Esta doctrina requiere demostrar que una de las partes en la transacción ha confiado en la apariencia creada por la *571otra y que resultaría en detrimento para la primera permi-tir que la segunda renuncie a los efectos de la apariencia creada. Couch, ante, Vol. 6, See. 32:270, pág. 583.
En materia de seguros, el ordenamiento jurídico ha establecido que estas doctrinas se extienden prácticamente a cualquier situación en la cual la aseguradora niegue responsabilidad o liability. Holmes’, ante, Vol. 9, Sec. 57.15, págs. 416-417; 44 Am Juris 2d Insurance Sec. 1574 (1982). Las doctrinas de waiver y estoppel se han utilizado en diversas situaciones para demostrar que las aseguradoras han renunciado a términos y condiciones estipuladas por ellas en los contratos de seguros. Holmes’, ante, See. 57.5, págs. 387-388; Am Juris 2d Insurance, ante, Sees. 1571 y 1574.
No sólo se han extendido estas doctrinas a condiciones y cláusulas específicas del contrato de seguro, sino también a actos, costumbres y conducta realizada por la aseguradora y sus agentes. Holmes’, ante, Vol. 5, See. 28.3, págs. 327-337. Así, las condiciones relativas a la caducidad y suspensión de las pólizas pueden ser entendidas renunciadas por las aseguradoras en virtud de estas doctrinas, a través de sus actos o los de sus agentes. Esto impide que posteriormente las aseguradoras puedan levantar dichas condiciones contra el asegurado. íd., págs. 333-337; Rosario v. Atl. Southern Ins. Co. of P.R., ante.
Si bien las doctrinas de waiver y estoppel aplican ampliamente en el campo de los seguros, es norma conocida y reiterada que no se pueden utilizar para extender o ampliar la cubierta y el alcance de una póliza de seguro. Véanse: Jones v. Jackson Nat. Life Ins. Co., 27 F.3d 566 (6to Cir. 1994); Reliance Insurance Company v. The Escapade, 280 F.2d 482, 487 (5to Cir. 1960); Peters v. Great American Ins. Co., 177 F.2d 773, 778-779 (4to Cir. 1949); Randolph v. Fireman’s Fund Insurance Company, 124 N.W.2d 528, 531-532 (Iowa 1963); Great American Reserve *572Insurance Co. v. Mitchell, 335 S.W.2d 707, 708 (1960); Jackson v. Farmers Union Mutual Insurance Co., 306 S.W.2d 693, 695 (Ark. 1957); Hunter v. Jefferson Standard Life Insurance Co., 86 S.E.2d 78, 80-81 (N.C. 1955); Richardson v. Iowa State Traveling Men’s Ass’n, 291 N.W. 408, 412 (Iowa 1940); Quillian v. Equitable Life Assur. Soc., 6 S.E.2d 108, 111 (1939); Pierce v. Homesteaders Life Ass’n, 272 N.W 543, 545-546 (Iowa 1937); Prudential Ins. Co. of America v. Brookman, 175 A. 838, 840 (1934); Home Ins. Co. of New York v. Campbell Motor Co., 150 So. 486, 489 (Ala. 1933); Ruddock v. Detroit Life Ins. Co., Yll N.W. 242, 248 (Midi. 1920); McCoy v. Northwestern Mutual Relief Ass’n., 66 NW. 697, 699 (Wis. 1896).
Este Tribunal, en García Curbelo v. A.F.F., 127 D.P.R. 747, 758-759 (1991), citando con aprobación a Appleman, ante, Vol. 16-B, See. 9090, señaló que:
“Insurance contracts cannot be created by estoppel. That doctrine cannot be invoked by an insured to create a primary liability of the insurer for which all elements of binding contract are necessary. ...It has been repeatedly held that the doctrines of waiver and estoppel cannot be used to extend the coverage of an insurance policy or create a primary liability, but may only affect rights reserved therein. ... [U]nder no conditions can the coverage or restrictions on coverage be extended by waiver or estoppel. ... While a forfeiture of benefits contracted for in an insurance policy may be waived, the doctrine of waiver or estoppel cannot create a liability for benefits not contracted for. Nor may a contract, under the guise of waiver, be reformed to create a liability for a condition specifically excluded by the specific terms of the policy....” (Énfasis suplido.(4)
Al así resolver, coincidimos y adoptamos en nues-*573tra jurisdicción la norma mayoritaria vigente en la juris-dicción norteamericana. En dicha jurisdicción, los tribuna-les han distinguido entre condiciones que provocan la suspensión o caducidad de las pólizas,(5) las cuales pueden ser renunciadas bajo las doctrinas de waiver y estoppel, y las condiciones o cláusulas dirigidas a la cubierta o alcance de la póliza, las cuales no pueden ser renunciadas bajo estas doctrinas por meros actos o conducta implícita sin que haya mediado acuerdo expreso. 1 A.L.R.3d 1139 sec. 1; Waiver or Estoppel in Respect of Scope or Limitation of Coverage of Insurance Policy as Distinguished from Waiver or Estoppel of Grounds of Forfeiture or Defense, 113 A.L.R., Annotated 857-871 (1938); 43 Am Juris 2d Insurance Sec. 465, págs. 529-530.(6)
Con relación a este particular, en Reliance Insurance Company v. The Escapade, ante, pág. 487, el Tribunal de Apelaciones para el Quinto Circuito se expresó de la si-guiente manera:
*574It is well settled that conditions going to the coverage or scope of a policy of insurance, as distinguished from those furnishing a ground for forfeiture, may not be waived by implication from conduct or action. The rule is that while an insurer may be estopped by its conduct or its knowledge from insisting upon a forfeiture of a policy, the coverage or restrictions on the coverage cannot be extended by the doctrine of waiver or estoppel. (Énfasis suplido.)(7)
Al amparo de estas normas, un número considerable de estados han decidido que aceptar primas, luego de vencida una póliza, no constituye una renuncia o “waiver” de la cláusula que dispone sobre la terminación de la póliza. Ello debido a que dicha cláusula es una condición dirigida a la cobertura y alcance de la póliza y, como tal, no puede ser extendida en virtud de estas doctrinas(8)
En Great American Reserve Insurance Co. v. Mitchell, ante, la aseguradora expidió una póliza de seguros de vida a los empleados de la ciudad de Dallas. La póliza expresa-mente disponía que la cubierta expiraría en el momento en que los empleados cumplieran los 65 años de edad. El ase-gurado en controversia tenía 62 años cuando la póliza en-tró en vigor. Durante ocho meses posterior a la fecha de terminación de la póliza, el patrono, por error, cobró las primas y las envió a la aseguradora. Al fallecer el asegu-rado, su esposa y beneficiaría de la póliza reclamó el pago de ésta. La aseguradora le informó que la póliza había ex-pirado y le devolvió el dinero por las primas cobradas erróneamente. El Tribunal Apelativo de Texas resolvió que *575la póliza expiró cuando el esposo cumplió los 65 años de edad, es decir, a la fecha de expiración establecida en la póliza. Dictaminó que reconocerle vigencia a la póliza luego de tal fecha implicaría cambiar, rescribir o extender los riesgos cubiertos por la póliza.
Del mismo modo, en Hunter v. Jefferson Standard Life Insurance Co., ante, el Tribunal Supremo de Carolina del Norte adoptó esa norma. La controversia giraba en torno a una póliza de incapacidad total y permanente que tenía una fecha de expiración específica y expresada en la póliza. La aseguradora, por error, estuvo cobrando primas al ase-gurado por un intervalo de cuatro años luego de la fecha de expiración de la póliza. El Tribunal determinó que dicha actuación no constituyó una renuncia a la fecha de expira-ción de dicha póliza toda vez que las doctrinas de “waiver” y “estoppel” no pueden utilizarse para extender la cubierta y el alcance de las pólizas. Decidió, además, que el asegurado sólo tenía derecho a recuperar las primas pagadas luego de la fecha de terminación de la póliza.
Así también, en Pierce v. Homesteaders Life Ass’n, ante, la póliza indicaba expresamente que expiraría cuando el asegurado cumpliera los 60 años de edad. El asegurado murió días después de haber cumplido dicha edad. La ase-guradora aceptó el pago de primas por un período posterior a la fecha de expiración establecida. Los beneficiarios ale-garon que al actuar de esta manera la aseguradora renun-ció a la fecha de expiración y no podía negarse a recono-cerle vigor a la póliza por el período de tiempo que aceptó las primas luego de expirada. El Tribunal Supremo de Iowa apoyó su dictamen, denegatorio de los beneficios, en que las doctrinas de waiver y estoppel no podían invocarse para crear responsabilidad por beneficios no contratados. Determinó que como el contrato de seguro en ese caso fijaba expresamente la expiración de la póliza a un término espe-cífico, tales doctrinas no podían utilizarse para crear un nuevo contrato de seguro en el que la póliza cubriera un *576período de tiempo nuevo y adicional. Dictaminó que el ha-ber aceptado primas con posterioridad a la expiración de la póliza no extendía automáticamente la cubierta de la pó-liza más allá de su fecha de expiración.
Finalmente, en Prudential Ins. Co. of America v. Brook-man, ante, pág. 840, citando a Home Ins. Co. of New York v. Campbell Motor Co., 150 So. 486, 489 (Ala. 1933), y a Ruddock v. Detroit Life Ins. Co., 177 N.W. 242, 248 (Mich. 1920), frente a hechos similares, el Tribunal Apelativo de Maryland expresó, en apoyo para no extender la vigencia de la póliza a una fecha posterior a la establecida en el contrato de seguro, que:
“[IJfthe loss was not within the coverage of the policy contract, it cannot be brought within that coverage by invoking the principle of waiver or estoppel. Waiver or estoppel can only have a field of operation when the subject matter is within the terms of the contract.” ... “In other words, by invoking the doctrine of estoppel and waiver it is sought to bring into existence a contract not made by parties, to create a liability contrary to the express provisions of the contract that parties did make.” (Én-fasis suplido.)
h-H b — I
Resulta necesario e importante señalar que el caso de Rosario v. Atl. Southern Ins. Co. ofP.R., ante, citado como fundamento en apoyo de su decisión por el tribunal de ins-tancia, es distinguible del caso de autos.
En Rosario v. Atl. Southern Ins. Co. of P.R., ante, la controversia giraba en torno a una cláusula de caducidad por falta de pago de primas y si ésta había sido renunciada o waived por la aseguradora al haber aceptado las primas luego de vencido el plazo establecido para su pago.(9) Este Tribunal dictaminó, en aquella ocasión, que las pólizas es-*577taban en vigor toda vez que “la costumbre de cobrar primas vencidas constituye una renuncia de la cláusula por falta de pago, aún si se pagó luego de vencido el período de gra-cia y aunque la póliza diga lo contrario”. Rosario v. Atl. Southern Ins. Co. ofP.R., ante pág. 767.
El presente caso, sin embargo, dista mucho del anterior. En éste, no hay controversia en torno a ninguna cláusula que tenga el efecto de provocar la caducidad o suspensión de la póliza. Tampoco hay problema alguno con la cláusula de caducidad por no pago de primas debido a que, en este caso, los pagos de primas se realizaron a tiempo. Estamos, por el contrario, ante una cláusula específica de termina-ción o expiración que establece clara y expresamente el pe-ríodo de cubierta de la póliza.
Este tipo de cláusula va dirigida a la cubierta y alcance (“coverage and scope”) de la póliza, que como señalamos, no puede extenderse a través de las doctrinas de “waiver” y “estoppel”. Estamos, pues, ante dos cláusulas o condiciones diferentes, una de caducidad y otra de terminación. En ma-teria de seguros, ambas tienen distintos significados:
Termination significa: “that policy has reached the term for which it was written”; Holmes, ante, Vol. 3, Sec. 16.5, pág. 318 n. 4; “cessation of coverage under contract due to the passage of time or occurrence of an event set forth in the policy”. (Énfasis suplido.) íd., Sec. 16.7, pág. 326. Por otro lado, caducidad, conocido en inglés como cancellation sig-nifica: “terminations of coverage before the expiration date set forth in the policy and may be made with or without cause depending upon the policy language and applicable statutes.” (Énfasis suplido.) íd.
Vemos entonces que en Rosario v. Atl. Southern Ins. Co. ofP.R., ante, examinamos una cláusula de caducidad la cual, por determinados eventos, podría ocasionar la terminación de la cubierta, aún sin que hubiera transcurrido la fecha de expiración. Por el contrario, en el presente caso, nos enfrentamos a una cláusula de expiración, la cual *578establece el término específico después del cual no existirá cubierta alguna y no depende de ningún evento para que opere, sino solamente del transcurso del tiempo.
Resulta claro que Rosario v. Atl. Southern Ins. Co. of RR., ante, y el caso que hoy nos toca resolver presentan dos tipos de cláusulas distintas a las cuales no se les brinda el mismo tratamiento bajo las doctrinas de waiver y estoppel. Tratar de aplicar la norma de Rosario v. Atl. Southern Ins. Co. ofP.R., ante, al caso ante nos tendría el efecto de obviar la clara distinción que la jurisprudencia sobre esta materia ha establecido entre estos dos tipos de cláusulas.
Reiteramos, pues, que encontrándonos ante una cláu-sula de expiración que por su naturaleza establece la ex-tensión de la póliza, forzoso es concluir que se trata de una disposición claramente dirigida a su alcance y cubierta. Ello impide invocar con éxito las doctrinas de waiver y es-toppel para sostener que hubo una renuncia a tal cláusula. Permitirlo tendría el efecto de extender la póliza a riesgos y eventos no pactados en el contrato original e implicaría rescribir sus términos y ampliar los beneficios provistos por la póliza a un período nuevo y adicional al expresa-mente acordado. Además, conllevaría reconocerle vida a un nuevo contrato de póliza distinto al originalmente pactado y que dejó de existir una vez transcurrió la fecha fija de expiración.
IV
Conforme los hechos incontrovertidos, el asegurado Pino falleció el 22 de agosto de 1999, esto es, casi año y medio luego de cumplir los sesenta y cinco años, edad que, conforme los términos claros y específicos de la póliza, constituía la fecha de expiración de dicha póliza.
Siendo ello así, la compañía de seguro no está obligada *579a pagar, a la beneficiaría designada, el monto de la póliza.(10) Ello en vista del hecho de que, de acuerdo con la norma vigente en nuestra jurisdicción, al transcurrir la fe-cha de expiración de la póliza terminó la relación contractual existente entre el asegurado y la compañía de seguros, por lo que, luego de esa fecha, no existía nada a lo cual dicha compañía pudiera haber renunciado.
V
Por los fundamentos antes expuestos, procede expedir el auto de “certiorari” presentado y confirmar la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton.
— O —
Opinión disidente emitida por el Juez Asociado Señor Fus-ter Berlingeri, a la cual se unen el Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Hernández Denton.
... [L]as ideas de justicia y equidad son esenciales y consus-tanciales a la noción del Derecho, el cual dejaría de cumplir sus finalidades morales y sociales si no aspirase a realizar la justicia, y no una justicia abstracta y teórica, sino una justicia realista y humana ....
*580... El juez debe obediencia a la ley, y la mejor manera de servirla es la de realizarla en su idea animadora, esto es en la justicia, que constituye su más profundo contenido ....
J. Castán Tobeñas,

La Formulación Judicial del Derecho

En el caso de autos, una mayoría del Tribunal resuelve que la efectividad de una póliza de seguro de vida había terminado a la fecha de su expiración, a pesar de que la compañía aseguradora que expidió la póliza, que recibía los pagos de las primas mensuales correspondientes directa-mente de una cuenta bancaria del asegurado, continuó co-brando dichas primas durante 19 meses después de la re-ferida fecha de expiración y hasta el fallecimiento del asegurado. Por las razones que brevemente señalo a conti-nuación, disiento. Veamos.
r-H
La opinión de la mayoría del Tribunal dedica la mayor parte de sus páginas a discutir algunos conceptos norma-tivos y doctrinas jurídicas de otras jurisdicciones sobre cuándo y cómo se estima que una compañía de seguro ha renunciado a los términos de una póliza de seguro. En particular, se traen a colación varias decisiones de tribunales estatales norteamericanos que, al amparo del derecho que prevalece en esas jurisdicciones, han distinguido entre el vencimiento de una póliza por caducidad y el vencimiento de una póliza por expiración, y que han resuelto que si bien una aseguradora puede renunciar a una cláusula de venci-miento por “caducidad”, no puede renunciar a una cláusula de vencimiento por “expiración”. Así, los patéticos hechos del caso de autos, que conturban el sentido de justicia de cualquier persona razonable, quedan subvalorados por el uso de unos conceptos normativos que no proceden de nuestro ordenamiento jurídico.
*581Dichos conceptos, muy favorables a las compañías ase-guradoras, son objeto de una extensa consideración por la mayoría del Tribunal en su opinión. Lo que no recibe nin-guna atención, como se verá más adelante, son los concep-tos normativos y las doctrinas jurídicas de nuestra juris-dicción que podrían favorecer a la beneficiaría de la póliza en cuestión.
El análisis unilateral del asunto también se refleja en que la mayoría del Tribunal tampoco le da atención seria alguna al hecho crucial de que la compañía del caso de autos estuvo cobrando mes por mes, durante el largo pe-ríodo de 19 meses, las primas de la póliza supuestamente expirada, sin chistar, para luego negarse a pagar. En ese largo período de 19 meses la aseguradora cobró las primas de la póliza supuestamente vencida sin que los distintos funcionarios de ésta, que seguramente sabían de ello —agentes de cuentas, empleados de tesorería, contables, auditores, ejecutivos— tomaran medida alguna para reme-diar la situación. ¿Cómo contabilizó la aseguradora tales pagos de primas? Y más aún, ¿es que esa conducta taimada de la aseguradora no tiene consecuencias jurídicas ?
r — 1 HH
Pasando ahora a identificar, aunque sólo sea breve-mente, los conceptos, las doctrinas y las figuras jurídicas de nuestro ordenamiento jurídico que la mayoría del Tribunal no menciona o desatiende en su opinión, pero que son pertinentes al caso de autos y podrían favorecer a la beneficiaría de la póliza de vida en cuestión, se debe exa-minar en primer lugar lo relativo al precedente específico que existe en nuestra jurisprudencia con respecto al caso de autos: Rosario v. Atl. Southern Ins. Co. ofP.R., 95 D.P.R. 759 (1968) (en adelante Rosario.)
La mayoría del Tribunal decreta en su opinión, en esen-cia, que nuestro dictamen en Rosario no aplica al caso de *582autos porque éste giraba en torno a una cláusula de cadu-cidad de la póliza, mientras que el que ahora nos ocupa gira en torno a una cláusula de expiración de la póliza.
Lo primero que sorprende sobre la distinción aludida que formula la mayoría en su opinión es que nada dice ésta sobre el diferente grado de finalidad que de ordinario tie-nen en nuestro derecho los términos de caducidad frente a los de expiración. Como bien señalamos en una opinión previa nuestra, que involucraba precisamente a una com-pañía de seguros, los términos de caducidad tienen un “irremisible efecto extintivo de derechos” que no tienen otros términos. (Énfasis suplido.) E.L.A. v. Great Amer. Ins. Co., 106 D.P.R. 825, 833 (1978). Se caracterizan por su ta-jante finalidad. Por ello, si en Rosario estuvimos compeli-dos a responsabilizar a la aseguradora a pesar de que es-taba en juego un drástico término de caducidad, ¿cómo es posible que en el caso de autos la mayoría libere a la ase-guradora cuando sólo está en juego un mero término de expiración, que en nuestro derecho en general es de menor finalidad que el de caducidad? La mayoría ni alude a esta incongruencia. Ciertamente no explica por qué en el campo especializado del derecho de seguros de Puerto Rico deba invertirse el grado de finalidad que tienen los conceptos normativos referidos en nuestro ordenamiento jurídico ordinariamente.
Por otro lado, y más importante aún, ¿es realmente inaplicable al caso de autos lo que hicimos en Rosario? Allí, más allá de los meros conceptos y los legalismos, decidimos que una póliza de vida continuaba en vigor a pesar de que el asegurado había dejado de pagar varias de las primas correspondientes después de expirado el período de gracia para ello. Resolvimos de ese modo porque la aseguradora cobró las primas pendientes de pago aunque el cobro se hizo muy tardíamente, pasados ya seis plazos desde la fe-cha en que la póliza había expirado. Afincándonos en el principio medular de que los contratos de seguro se inter-*583pretan liberalmente a favor del asegurado, determinamos que al cobrar las primas ya vencidas, la aseguradora había renunciado al vencimiento automático de la póliza. Aunque en Rosario hicimos extensa referencia a enjundiosos aspec-tos técnicos de la normativa aplicable, concluimos nuestro análisis con una clara alusión a la determinante estima-tiva jurídica subyacente en nuestro dictamen. Hicimos pa-tente nuestro juicio sobre lo que requería la equidad en ese caso. Expresamente señalamos entonces que era insosteni-ble que una compañía de seguro cobrase varias primas de una póliza ya vencida para luego negarse a pagar al bene-ficiario el monto de la póliza al fallecer el asegurado, a base de que la póliza había vencido. Aparte de los conceptualis-mos, por clara analogía, parece igualmente insostenible que una aseguradora continúe cobrando por 19 meses las primas de una póliza que ya estaba expirada, para luego negarse a pagar el monto de ésta al fallecer el asegurado, a base de que la póliza había vencido. El claro sentido jurí-dico y justiciero de nuestra decisión en Rosario, y su inne-gable valor como precedente aquí, están ausentes en la de-cisión de la mayoría en el caso de autos, ahogados por el intenso conceptualismo unilateral y foráneo que arropa al decreto mayoritario.
HH HH HH
Es menester notar que en el caso de autos nos enfren-tamos a una situación novel, que no se rige concretamente por nuestro Código de Seguros, 26 L.P.R.A. sec. 101 et seq. Por eso nuestra responsabilidad judicial para adjudicar la cuestión ante nuestra consideración es acudir a las figuras provenientes de nuestro Código Civil que apliquen al caso de autos. Esto, por razón de que hemos resuelto ya que el Código Civil de Puerto Rico constituye la“fuente de derecho supletorio al que deberá acudirse” para adjudicar cuestio-nes relativas a seguros en situaciones no previstas por el *584Código de Seguros. (Énfasis suplido.) Banco de la Vivienda v. Pagán Ins. Underwriters, 111 D.P.R. 1, 6 (1981). Pase-mos, pues, a examinar brevemente algunas figuras o con-ceptos normativos civilistas aplicables aquí.
La mayoría en su opinión nada menciona sobre nuestra normativa con respecto a la novación. Como se sabe, nues-tro ordenamiento jurídico expresamente dispone en el Art. 1157 del Código Civil que las obligaciones pueden modifi-carse de varias maneras, una de las cuales consiste en va-riar sus condiciones principales. 31 L.P.R.A. see. 3241. En efecto, hemos reconocido en nuestra jurisprudencia que en nuestra jurisdicción existen dos tipos de novación'. (1) la extintiva, mediante la cual se extingue una obligación que existía antes, y (2) la modificativa, que sólo apareja la va-riación de alguna condición de una obligación que subsiste en cuanto a sus otros términos. Véanse: Teachers Annuity v. Soc. de Gananciales, 115 D.P.R. 277 (1984); Miranda Soto v. Mena Eró, 109 D.P.R. 473 (1980); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378 (1973).
Una de las novaciones modificativas que hemos recono-cido expresamente en nuestra jurisprudencia es precisa-mente aquella en la que se cambia la duración del término de un contrato. Atocha Thom McAn, Inc. v. Registrador, 123 D.P.R. 571 (1989). Se trata de un tipo de modificación que ha sido objeto de examen en la doctrina civilista. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1985, T. I, Vol. 2, págs. 388-391 y 397-399.
La novación referida ocurre cuando las partes así lo han acordado o cuando tal intención de las partes puede infe-rirse de las circunstancias que rodean el caso particular. Warner Lambert Co. v. Tribunal Superior, supra, pág. 389; Hernández v. Burgos, 40 D.P.R. 460, 463 (1930). Existe, pues, la novación tácita. E. Vázquez Bote, Derecho Civil de Puerto Rico, San Juan, Eds. Jurídicas, 1976, T. Ill, Vol. 1, *585pág. 380. Véase, además, Teachers Annuity v. Soc. de Ga-nanciales, supra, págs. 289-290. También es claro que los contratos de seguro son susceptibles de modificarse me-diante la novación. Véanse: Muñiz v. Aetna Casualty & Surety Co., 38 D.P.R. 839 (1928); Teachers Annuity v. Soc. de Gananciales, supra.
En el caso de autos, el asegurado permitió que se conti-nuaran haciendo descuentos de su cuenta bancaria para pagar las primas de la póliza de vida en cuestión durante un período de 19 meses después de la fecha de vencimiento de ésta. Por su parte, la aseguradora continuó recibiendo y aceptando tales pagos durante todo ese extenso tiempo. Tales circunstancias apuntan seguramente a una modifica-ción tácita por ambas partes del término de vencimiento de la póliza. Esto constituye la interpretación más razonable del comportamiento, tanto del asegurado como de la com-pañía aseguradora. Si el pago de las primas hubiese ocu-rrido sólo dos o tres veces después de la fecha de venci-miento de la póliza, podría conjeturarse que se debió a un error, tanto del asegurado como de la aseguradora. Lo que no se puede asumir es que, tanto el asegurado como la ase-guradora, cometieron tal error sin ni siquiera darse cuenta de ello, mes por mes, durante 19 meses. Tal interpretación sería patentemente contraria a la experiencia de las perso-nas razonables que examinan a tiempo sus estados de cuenta bancarios y al modus operandi de las empresas or-dinarias que contabilizan sus ingresos debidamente. No podemos suponer que las partes aquí actuaron irracional-mente, sino todo lo contrario: debemos presumir que las cosas ocurrieron de acuerdo a su curso ordinario. Véase la Regla 16 de Evidencia, particularmente los incisos (4), (7), (11), (19) y (20), 32 L.P.R.A. Ap. IV.
Aquí cuando menos pudo haber mediado una novación modificativa de la póliza de vida en cuestión, pero la ma-yoría ni menciona el asunto en su opinión.
*586IV
Existe otra normativa civilista en nuestro ordenamiento jurídico que es pertinente al caso de autos, que la mayoría del Tribunal tampoco discute en su opinión. Se trata de la normativa relativa a la buena fe en los contratos.
Como se sabe, el Art. 1210 del Código Civil de Puerto Rico dispone que los contratos válidos obligan “no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su naturaleza sean con-formes a la buena fe, al uso y a la ley”. (Enfasis suplido.) 31 L.P.R.A. see. 3375. Fundamentados en esta disposición, he-mos reconocido en nuestra jurisprudencia que los tribuna-les tienen la facultad de ejercer una función modificadora con respecto a los términos de un contrato, a los fines de exigir deberes especiales de conducta a alguna parte con-tratante cuando la buena fe lo requiera. Hemos aplicado la referida doctrina de la buena fe incluso con respecto a los contratos de seguro. Rodríguez Reyes v. Caribbean Hosp. Corp., 141 D.P.R. 182, 187 (1996); González v. The Commonwealth Ins. Co., 140 D.P.R. 673, 683-684 (1996); Mun. of San Juan v. Great Ame. Ins. Co., 117 D.P.R. 632, 637 (1986). Expresamente hemos resuelto que un asegurador tiene el deber de actuar de buena fe hacia el asegurado al decidir que una póliza sigue en vigor aunque el asegurado no haya cumplido con su deber de notificar la reclamación correspondiente dentro del término de vigencia de la pó-liza, si la aseguradora a su vez no cumplió con su deber de buena fe de advertirle al asegurado sobre la insuficiencia de los documentos que sometió. Rodríguez Reyes v. Caribbean Hosp. Corp., supra.
Es menester resaltar que con referencia al principio de buena fe, hemos reconocido que en todo contrato está im-plícito el elemento de justicia objetiva, por lo que hay facul-tad en los tribunales para atemperar la excesiva onerosi-dad de algún término contractual que hiera el principio de *587la reciprocidad de las prestaciones. Util. Cons. Seros, o. Mun. de San Juan, 115 D.P.R. 88, 89-90 (1984). Véanse, además: López de Victoria v. Rodríguez, 113 D.P.R. 265 (1982); M.J. Godreau, Lealtad y buena fe contractual, 58 (Núm. 3) Rev. Jur. U.P.R. 367 (1989).
A la luz de la normativa de la buena fe referida en el caso de autos cabe cuando menos preguntarse si es cónsono con dicha normativa el comportamiento de la aseguradora de seguir cobrando las primas de la póliza mes por mes durante 19 meses después del supuesto vencimiento del contrato, para entonces negarse a honrar la póliza al falle-cer el asegurado. Tal comportamiento no parece estar en armonía con el principio de la reciprocidad de las presta-ciones, en vista de que para la aseguradora los pagos de la prima durante 19 meses no dio lugar a ninguna consecuen-cia de aseguramiento.
De la aplicación aquí del referido principio civilista so-bre la buena fe, pues, surgiría la obligación de la asegura-dora de honrar el contrato de seguro en cuestión aun luego de su fecha de terminación, como contraprestación por las primas recibidas y retenidas después de esa fecha. Esta consecuencia del principio de la buena fe estaría en clara armonía con las normas y los conceptos más elementales del derecho de seguros. Como bien se señala en la emi-nente obra Couch on Insurance, el pago de las primas de una póliza de seguro y el aseguramiento que garantiza tal póliza son prestaciones recíprocas inextrincables: *588rido principio civilista de la buena fe, la mayoría del Tribunal ni menciona el asunto en su opinión, aunque la pos-tura que sí favorece es a todas luces contraria al elemento de justicia objetivo implícito en el contrato de seguros del caso de autos.
*587The premium paid by the insured and the peril assumed by the insurer are correlatives, inseparable from each other ... attachment of risk being an implied condition [of payment of premium].(1)
Premium and risk are the very essence a contract of insurance and each is dependent and inseparable from the other.(2)
A pesar de lo pertinente que es al caso de autos el refe-
*588V
En los acápites anteriores de esta opinión, hemos hecho hincapié en que nuestro propio ordenamiento jurídico tiene varios conceptos normativos y doctrinas jurídicas que po-drían favorecer al beneficiario de la póliza de seguro de vida del caso de autos, que la mayoría del Tribunal no con-sideró de modo alguno en su opinión. Ahora en este acápite debemos resaltar que en las propias jurisdicciones estatales norteamericanas, en cuya jurisprudencia se apoya el dicta-men mayoritario, se ha reconocido una postura frente a si-tuaciones como las que aquí nos concierne que es también contraria a la adoptada por la mayoría en su opinión.
En efecto, numerosos tribunales estatales de Estados Unidos, en casos similares o análogos al de autos, han re-suelto que cuando una compañía aseguradora a sabiendas recibe y retiene primas pagadas por el asegurado de una póliza ya vencida, esa compañía renuncia a la defensa de que la póliza no estaba en vigor y viene obligada a pagar el monto del seguro al beneficiario al morir el asegurado. El principio lo resumió en forma clara y elocuente el Tribunal Supremo de Alabama en Washington Nat Ins. Co. v. Scott, 164 So. -303, 304 (1935):
Probably there is no principle of insurance law more firmly settled, nor better grounded injustice and reason, than that an insurer, who receives and retains premiums, the very consideration for carrying the insurance risk, with knowledge of facts which, under stipulations for his benefit, would, in the absence of such knowledge, empower him to treat the policy as having never been in force, or as being no longer in force, will be held *589to have waived such stipulations. Waiver, strictly speaking, is a matter of intent. But, in such case, no proof of actual intent is required. Any other intent, in such case, would work a positive wrong or fraud on the insured. The law charges the insurer with the intent to waive under the doctrine of estoppel. (Énfasis suplido.)
Así mismo, el Tribunal Supremo de Arkansas, en Riverside Insurance Co. of America v. Parker, 375 S.W. 2d 225, 237 (1964), ha enfatizado:
An insurer will not be permitted to retain unearned premiums paid, and still deny liability on the policy. (Énfasis suplido.)
El principio mencionado antes lo han sostenido tantos tribunales estatales norteamericanos que una de las cono-cidas autoridades en materia de derecho de seguros de ese país afirma:
Generally, an insurer is precluded from asserting a forfeiture where, after acquiring knowledge of facts constituting a breach of condition, it retains the unearned portion of the premium or fails to tender it back with reasonable promptness ... when insurer received check in payment of policy, it was under duty either to issue policy or notify insured within reasonable time that it was^ refusing to issue policy and return amount of premium. (Énfasis suplido.) 5 Holmes’Appleman on Insurance 2d págs. 389-391 (1998). Véanse, además: Larr v. Minnesota Mut. Life Ins. Co., 924 F. 2d 65 (5to Cir. 1991); U & I Properties, Inc. v. Republic National Life Ins. Co., 519 P.2d 19 (Wash. 1974); Chicago Ins. Co. v. Camors, 296 F. Supp. 1335 (D. Ga. 1969); Englishtown Auction Sales v. Mount Vernon F. Ins. Co., 271 A.2d 292 (1970); Pitts v. New York Life Insurance Company, 148 S.E.2d 369 (1966); Combined American Insurance Company v. Parker, 377 S.W. 2d 213 (Tex. 1964). Veáse, tam-bién, 9 Couch on Insurance 2d Sec. 39:246, pág. 684.
A la luz de esta realidad jurisprudencial y doctrinal nor-teamericana, ¿cómo puede justificarse la decisión de la ma-yoría en el caso de autos?
*590VI
Desde antaño, y en numerosas ocasiones, este Foro ha resaltado la esencial misión que tenemos de hacer valer la justicia en los casos que llegan ante nos. Véanse: Magriz v. Empresas Nativas, 143 D.P.R. 63, 73 (1997); Rodríguez Sa-nabria v. Soler Vargas, 135 D.P.R. 779, 785 (1994); Villa-nueva v. Hernández Class, 128 D.P.R. 618, 636 (1991); Sán-chez Acevedo v. E.LA., 125 D.P.R. 432, 438 (1990); In re Santos Vías, 122 D.P.R. 881, 887 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 73 (1987); Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283, 293 (1988); Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679, 685 (1987); Morales Garay v. Roldán Coss, 110 D.P.R. 701, 705 (1981); Banco Metropolitano v. Berrios, 110 D.P.R. 721, 725 (1981); Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672, 675 (1978); Pueblo v. Santiago, 106 D.P.R. 1, 4 (1977); Fu-turama Import Corp. v. Trans Caribbean, 104 D.P.R. 609, 612 (1976); In re Vélez, 103 D.P.R. 590, 599 (1975); Quiño-nes v. A.C.A.A., 102 D.P.R. 746, 751 (1974); Piovanetti Do-umont v. Martínez, 99 D.P.R. 663, 667 (1971); Silva v. Co-misión Industrial, 91 D.P.R. 891, 903-904 (1965); Piovanetti v. Vivaldi, 80 D.P.R. 108, 122-123 (1957); In-fante v. Leith, 85 D.P.R. 26, 41 (1962); Figueroa v. Díaz, 75 D.P.R. 163, 175 (1953); Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656, 667 (1953); Sosa v. Sucn. Morales, 58 D.P.R. 360, 363 (1941); Porto Rico R., L. & P. Co. v. Corte de Dis-trito, 38 D.P.R. 340, 346 (1928); El Municipio de Vega Baja v. Smith, 27 D.P.R. 632, 637-638 (1919). Incluso hemos aludido a esa alta misión llamándola “nuestra indeclinable función rectora de hacer justicia” {In re Santos Vías, supra, pág. 887), a la vez que hemos reconocido que “el sentido de injusticia que inquieta la conciencia ... [es] fuente espontá-nea de la formación del derecho” (Enfasis suplido y en el original.) Figueroa v. Díaz, supra, pág. 175. Lo hemos sin-tetizado de manera elocuente en una breve expresión, tan-*591tas veces citada, en Sucn. Bravo v. Srio. de Hacienda, supra, pág. 675:
Somos Tribunal de Justicia y aunque la Justicia se pinta ciega, como símbolo de su imparcialidad, los Tribunales que la imparten deben tener los ojos bien abiertos para impedir que ella se frustre. Cuando de hacer justicia se trata, no puede haber moldes técnicos que aprisionen los remedios justos.
Ese profundo pensamiento jurídico también ha sido ex-presado, de modo más llano pero contundentemente claro, por unos Jueces de este Foro en Quiñones v. A.C.A.A., supra, pág. 751, voto separado del Juez Asociado Señor Irri-zarry Yunqué, al afirmar:
Si no hay remedio en ley, el tribunal está justificado en crearlo. Después de todo, son tribunales de justicia y no cen-tros académicos para dirimir sutilezas técnicas.
En el caso de autos, no puede negarse lo injusto de la conducta de la aseguradora. Ésta se lucró por 19 meses corridos del pago de las primas de una póliza supuesta-mente expirada. Luego, al recibir una reclamación de la viuda del asegurado, la beneficiaría de la póliza, la asegu-radora se negó a honrar la póliza por su supuesta expiración. Frente a este patente desafuero, la mayoría del Tribunal opta por invocar unas distinciones conceptuales que provienen de otras jurisdicciones. Se opta por tal curso decisorio a pesar de que en nuestro ordenamiento jurídico existen conceptos y doctrinas que no sólo son claramente aplicables, sino que, además, resultarían en un dictamen que le haría justicia a la viuda que la aseguradora deja desamparada con nuestro aval aquí. Se opta por tal curso decisorio a pesar de que este Tribunal la mayor de las ve-ces “se ha resistido a adoptar doctrinas y principios procla-mados por esos tribunales continentales que se encuentren en conflicto fundamental con nuestra tradición jurídica y nuestro modo de vivir como pueblo”. Infante v. Leith, supra, pág. 41 esc. 4.
Es por todo lo anterior que yo disiento.

 En 1994 Manufacturers Life Insurance Company (Manufacturers) se retiró del mercado de seguros en Puerto Rico y Atlantic Southern Insurance Company (ASICO) asumió una porción de su cartera de activos.


 Un contrato de adhesión es aquel en que una sola de las partes dicta las condiciones del contrato, condiciones que ha de aceptar la otra parte contratante. Zequeira v. C.R.U.V., 83 D.P.R. 878 (1961). Véase, además, Maryland Casualty Co. v. San Juan Racing Assoc., Inc., 83 D.P.R. 559 (1961).


 La peticionaria en el caso de autos presentó en etapa apelativa ciertos docu-mentos que no fueron planteados ante el foro de instancia. En vista de tal proceder, la recurrida, en su Memorando en Oposición a que se Expida el Auto de Certiorari, y en su Escrito en Cumplimiento de Orden para Mostrar Causa, nos solicita que ex-cluyamos y no consideremos esos documentos en nuestro análisis.
Encontrándonos impedidos en etapa de revisión de pasar juicio sobre cuestiones no presentadas ni atendidas por el Tribunal de Primera Instancia, los referidos do-cumentos de la peticionaria no serán considerados al disponer del presente caso. Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340 (1990); Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691 (1983); Santiago Cruz v. Hernández Andino, 91 D.P.R. 709 (1965); Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436; Murcelo v. H.I. Het-tinger & Co., 92 D.P.R. 411 (1965).


 Véanse: 9 Holmes’Appleman on Insurance 2d Sec. 57.15, págs. 413-418; 16B Appleman, Insurance Law and Practice, Sec. 9083; Anotación, Doctrine of Estoppel or Waiver as Available to Bring wthin Coverage of Insurance Policy Risks not Covered by its Terms or Expressly Excluded Therefrom, 1 A.L.R.3d 1139,1144 — 1150, Secs. 2-3 (1965); Waiver or Estoppel in Respect of Scope or Limitation of Coverage of Insurance Policy as Distinguished from Waiver or Estoppel of Grounds of Forfeiture or Defense, 113 A.L.R., Annotated 857-860 (1938); 43 Am Juris 2d Insurance Secs. 465-466 (1982); 44 Am Juris 2d Insurance Sec. 1577 (1982).


 Un ejemplo de una condición establecida en un contrato de seguro que puede provocar la caducidad o suspensión de la póliza y que puede ser renunciada bajo la doctrina de waiver y estoppel por las compañías aseguradoras lo es la cláusula de caducidad por falta de pago de primas. Esa renuncia ocurre cuando luego de vencido el plazo establecido en la póliza para realizar dichos pagos periódicos, la aseguradora los recibe, acepta o retiene. Holmes’, ante, See. 28.3, págs. 333-337, y Sec. 29.1, págs. 416-422; 6 Couch on Insurance 2d Secs. 32:335-336, págs. 645-652 (1985), citando con aprobación jurisprudencia estatal; 44 Am Juris 2d Insurance Sec. 1574, pág. 584, Secs. 1647-1648, págs. 644-647, y See. 1652, pág. 650; Rosario v. Atl. Southern Ins. Co. ofRR., 95 D.P.R. 759 (1968). •


 Véanse: Jones v. Jackson Nat. Life Ins. Co., 27 F.3d 566 (6to Cir. 1994); Reliance Insurance Company v. The Escapade, 280 P.2d 482 (5to Cir. 1960); Peters v. Great American Ins. Co., 177 F.2d 773 (5to Cir. 1949); Bankers Life Co. of Des Moi-nes, Iowa v. Sone, 86 F.2d 780 (5to Cir. 1936); Randolph v. Fireman’s Fund Insurance Company, 124 N.W.2d 528 (Iowa 1963); Great American Reserve Insurance Co. v. Mitchell, 335 S.W.2d 707 (1960); Jackson v. Farmers Union Mutual Insurance Co., 306 S.W.2d 693 (Ark. 1957); Hunter v. Jefferson Standard Life Insurance Co., 86 S.E.2d 78 (N.C. 1955); Richardson v. Iowa State Traveling Men’s Ass’n, 291 N.W. 408 (Iowa 1940); Pierce v. Homesteaders Life Ass’n, 272 N.W. 543 (Iowa 1937); McCabe v. Maryland Casualty Co., 183 S.E. 743 (N.C. 1936); Prudential Ins. Co. of America v. Brookman, 175 A. 838 (1934); Conner v. Union Automobile Ins. Co., 9 P.2d 863 (1932); Home Ins. Co. of New York v. Campbell Motor Co., 150 So. 486 (Ala. 1933); Rosenberg v. General Accident Fire & Life Assur. Co., 246 S.W. 1009 (Mo. 1923); Ruddock v. Detroit Life Ins. Co., 177 N.W. 242 (Mich. 1920); McCoy v. Northwestern Mutual Relief Ass’n., 66 N.W. 697 (Wis. 1896).


 “XMs position is strongly favored since to extend coverage through the use of the doctrine of waiver or estoppel will essentially rewrite the contract into by the parties. Thus, the doctrines should only be used to remove the insurer’s ability to rely on certain exclusions, limitations or conditions but not to add new insuring agreements to the policy.” (Énfasis suplido y escolio omitido.) Holmes’, ante, Vol. 9, Sec. 57.5, pág. 389.


 Véanse: Troutman v. Nationwide Mutual Insurance Company, 400 S.W.2d 215 (1966); Munro v. Boston Insurance Company, 122 N.W.2d 654 (Mich. 1963); Great American Reserve Insurance Co. v. Mitchell, ante; Jackson v. Farmers Union Mutual Insurance Co., ante; Hunter v. Jefferson Standard Life Insurance Co., ante; Pierce v. Homesteaders Life Ass’n, ante; McCabe v. Maryland Casualty Co., ante; Prudential Ins. Co. of America v. Brookman, ante; Reid v. Missouri State Life Ins. Co., 24 S.W.2d 1086 (1930); Ruddock v. Detroit Life Ins. Co., ante.


 Este tipo de cláusula normalmente dispone que si el asegurado no paga las primas de la póliza en las fechas de pago o dentro del período de gracia concedido para ello, la aseguradora tendría derecho a invocar la caducidad de la póliza por falta de pago de las primas, aun cuando el término de expiración establecido en la póliza no hubiese transcurrido.


 El único remedio que alberga la peticionaria consta del mismo pago que en 1999 ASICO le envió y que, sin embargo, fue rechazado y devuelto por ésta. Es decir, sólo tiene derecho a recibir un reembolso por las primas cobradas luego de expirada la póliza, además de los intereses correspondientes a tales sumas.


 5 Couch on Insurance 2d Sec. 30:3, págs. 534 — 535 (1995).


 6 Couch on Insurance 2d Sec. 34:1, pág. 849 (1995).